Decree and order reversed, verdict of jury set aside, and matter remitted to the Surrogate’s Court with directions to admit the will to probate, wdth costs to the appellant. Held, the motion to direct the jury to find in the affirmative upon the question of mental competency of the testatrix, and upon the question of undue influence, should have been granted. The undisputed evidence shows that the testatrix was competent to make the wall, .and the contestant failed to make out a case of undue influence. All concur, except Davis, J., who dissents and votes for affirmance.